Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofMay Collection Period Start 1-May-08 Distribution Date 16-Jun-08 Collection Period End 31-May-08 30/360 Days 30 Beg. of Interest Period 15-May-08 Actual/360 Days 32 End of Interest Period 16-Jun-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 541,427,477.78 532,991,566.08 0.9689318 Total Securities 550,081,594.75 541,427,477.78 532,991,566.08 0.9689318 Class A-1 Notes 2.814500 % 77,100,000.00 68,445,883.03 60,009,971.33 0.7783394 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 4.064380 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 4.714380 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 22,724,000.00 22,724,000.00 1.0000000 Certificates 0.000000 % 52,257,594.75 52,257,594.75 52,257,594.75 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 8,435,911.70 171,236.39 109.4151971 2.2209649 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 270,958.67 0.0000000 3.6127823 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 293,339.20 0.0000000 4.1905600 Class A-4 Notes 0.00 105,287.87 0.0000000 4.6333335 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 8,435,911.70 1,853,455.47 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,253,243.07 Monthly Interest 2,893,471.34 Total Monthly Payments 10,146,714.41 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 493,491.55 Aggregate Sales Proceeds Advance 137,418.68 Total Advances 630,910.23 Vehicle Disposition Proceeds: Reallocation Payments 300,813.06 Repurchase Payments 41,491.93 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,715,333.72 Excess Wear and Tear and Excess Mileage 189.36 Remaining Payoffs 0.00 Net Insurance Proceeds 306,602.84 Residual Value Surplus 14,688.03 Total Collections 13,156,743.58 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofMay II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 25,712 613,357,447.18 9.25000 % 541,427,477.78 Total Depreciation Received (8,374,078.34 ) (6,158,893.57 ) Principal Amount of Gross Losses (17 ) (406,315.31 ) (365,840.62 ) Repurchase / Reallocation (2 ) (44,282.98 ) (41,491.93 ) Early Terminations (6 ) (163,064.17 ) (151,268.07 ) Scheduled Terminations (80 ) (1,866,548.93 ) (1,718,417.51 ) PoolBalance - End of Period 25,607 602,503,157.45 9.25000 % 532,991,566.08 III. DISTRIBUTIONS Total Collections 13,156,743.58 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 13,156,743.58 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 354,818.09 3. Reimbursement of Sales Proceeds Advance 131,744.10 4. Servicing Fee: Servicing Fee Due 451,189.56 Servicing Fee Paid 451,189.56 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 937,751.75 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 171,236.39 Class A-1 Notes Monthly Interest Paid 171,236.39 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 270,958.67 Class A-2b Notes Monthly Interest Paid 270,958.67 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 293,339.20 Class A-3b Notes Monthly Interest Paid 293,339.20 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofMay Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 105,287.87 Class A-4 Notes Monthly Interest Paid 105,287.87 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,853,455.47 Total Note and Certificate Monthly Interest Paid 1,853,455.47 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 10,365,536.36 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 8,435,911.70 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 8,435,911.70 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,929,624.66 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofMay IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 16,502,447.84 Beginning Reserve Account Balance 4,761,324.33 Reinvestment Income for the Period 25,428.25 Reserve Fund Available for Distribution 4,786,752.58 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,929,624.66 Gross Reserve Account Balance 6,716,377.24 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 6,716,377.24 V. POOL STATISTICS Weighted Average Remaining Maturity 26.73 Monthly Prepayment Speed 51 % Lifetime Prepayment Speed 54 % $ units Recoveries of Defaulted and Casualty Receivables 306,602.84 Securitization Value of Defaulted Receivables and Casualty Receivables 365,840.62 17 Aggregate Defaulted and Casualty Gain (Loss) (59,237.78 ) Pool Balance at Beginning of Collection Period 541,427,477.78 Net Loss Ratio -0.0109 % Cumulative Net Losses for all Periods 0.0102 % 56,002.80 Delinquent Receivables: Amount Number 31-60 Days Delinquent 4,310,855.59 199 61-90 Days Delinquent 660,204.96 29 91-120+ Days Delinquent 0.00 0 Total Delinquent Receivables: 4,971,060.55 228 60+ Days Delinquencies as Percentage of Receivables 0.12 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 300,813.06 15 Securitization Value 330,180.65 Aggregate Residual Gain (Loss) (29,367.59 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 398,758.15 20 Cumulative Securitization Value 443,267.52 Cumulative Residual Gain (Loss) (44,509.37 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 161,358.84 Reimbursement of Outstanding Advance 131,744.10 Additional Advances for current period 137,418.68 Ending Balance of Residual Advance 167,033.42 Beginning Balance of Payment Advance 967,327.82 Reimbursement of Outstanding Payment Advance 354,818.09 Additional Payment Advances for current period 493,491.55 Ending Balance of Payment Advance 1,106,001.28 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofMay VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
